             Case 3:19-cv-00196-LPL Document 46 Filed 06/17/20 Page 1 of 6




IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA



     HENRY UNSELD WASHINGTON,                                    CIVIL DIVISION



                        Plaintiff,                               3:19-CV-00196

              vs.



     KANSKY DELISMA, et al



                       Defendants.



             MOTION TO DISMISS PURSUANT TO Fed. R. Civ. PROC. 12(b)(6)1


        AND NOW, comes Defendant, Richard Irwin, by and through his counsel, David M.

Chmiel, Esquire and Matis Baum O’Connor, P.C., and brings the following Motion to Dismiss,

and in support thereof, states as follows:


        1.          Plaintiff commenced the within lawsuit on or about November 12, 2019.


        2.          Plaintiff’s Complaint was docketed on November 14, 2019. (Doc. 5).


        3.          Following a Motion to Dismiss filed on behalf of Co-Defendants and Brief in

Support (Docs. 32, 33), Plaintiff filed an Amended Complaint. (Doc. 43).


        4.          This Honorable Court entered an Order dismissing Defendants’ Motion to

Dismiss as moot and directing all Defendants to answer or otherwise respond to the Amended

Complaint. (Doc. 44).




1
 In the alternative, Dr. Irwin requests this Court consider and/or treat this as a Motion for Summary Judgment
under Rule 56. Fed. R. Civ. Proc. 12(b)(6)(d)


                                                        1
            Case 3:19-cv-00196-LPL Document 46 Filed 06/17/20 Page 2 of 6



       5.      Plaintiff’s Amended Complaint consists of thirteen (13) handwritten pages and

appears incomplete. However, in reviewing the original Complaint filed by Plaintiff at Doc. 5,

Plaintiff’s claims against Dr. Irwin arise out of care and treatment rendered to and/or

recommended for the incarcerated, pro se Plaintiff.


       6.      More specifically, Plaintiff contends in Paragraph 72 of the Plaintiff’s original

Complaint that Dr. Irwin recommended laser surgery of the right eye, but Dr. Hyde did not

make necessary arrangements; Plaintiff contends in Paragraphs 151 and 152 that, on or about

February 19, 2019, Dr. Irwin was deliberately indifferent to Plaintiff’s eyesight and was angry

that Plaintiff had sued him, reportedly saying, “you can go blind in both eyes for what I care.”

Plaintiff contends that Dr. Irwin refused to refer him to an ophthalmologist for laser eye

surgery; in Paragraph 174 of Plaintiff’s original Complaint, together with Paragraphs 196 and

197, Plaintiff contends that Dr. Irwin violated the Equal Protection Clause of the Constitution

on or about September 27, 2017, October 18, 2017, and February 19, 2019 by intentionally

discriminating against him because of his race to penalize him for communicating with

authorities; Plaintiff contends in Paragraph 213 of his original Complaint that Dr. Irwin and

others violated Plaintiff’s right to free speech by threatening him with violence and denying

him medical care and equal protection, together with Paragraph 262, which maintains that

Dr. Irwin retaliated against Plaintiff for continuously communicating with authorities, including

complaining regarding Dr. Irwin and filing grievances against him; finally, Plaintiff contends

in Paragraph 276 that Dr. Irwin showed deliberate indifference to Plaintiff wearing dark

glasses while his right eye was discharging pus and blood. Dr. Irwin allegedly appeared angry

with Plaintiff and declared that he had an awful lot to tell authorities. Plaintiff contends that

Dr. Irwin was penalizing him for filing grievances and suing him.


       7.      The allegations included in Plaintiff’s Amended Complaint include deliberate

indifference and cruel and unusual punishment. (Doc. 43, ¶ 98, et seq.). In the original

Complaint, Plaintiff also included allegations of violation of Plaintiff’s constitutional rights



                                               2
            Case 3:19-cv-00196-LPL Document 46 Filed 06/17/20 Page 3 of 6



under the Equal Protection Clause, (Doc. 5, ¶ 171 et seq.) and violation of Plaintiff’s

constitutional rights to free speech (Doc. 5, ¶ 212 et seq.).


       8.       As acknowledged in Plaintiff’s Complaint and Amended Complaint, Dr. Irwin is

already subject to another lawsuit filed against him by Plaintiff at No. 3:17-cv-00070. A true

and correct copy of the Amended Complaint from that lawsuit is attached hereto and marked

as Exhibit A.


       9.       As indicated in the prior lawsuit, Plaintiff’s claims against Dr. Irwin are virtually

identical and include allegations that: “more than once Defendant, R. Irwin, recommended

Plaintiff for laser surgery on Plaintiff[’s] right eye. Defendant, B.P. Hyde, did not make

necessary arrangements for laser surgery to be done, or canceled it.” (Exhibit A, ¶ 80).

Allegations against Dr. Irwin in the prior lawsuit include: Count I: Deliberate Indifference and

Cruel and Unusual Punishment (Exhibit A, ¶ 113 et seq), Count II: Equal Protection (Exhibit

A, ¶ 222 et seq), and Count III: Freedom of Speech (Exhibit A, ¶ 280, et seq).


       10.      In the prior lawsuit, Dr. Irwin filed a Motion to Dismiss, and this Honorable

Court issued a Report and Recommendation which specifically recommended that the Motion

be granted with respect to Plaintiff’s claim for First Amendment exercise of freedom of religion

and denied as to all other claims. A true and correct copy of the Report and Recommendation

is attached hereto and marked as Exhibit B. The Report and Recommendation was adopted

as the opinion of the Honorable Kim R. Gibson on or about May 12, 2020. Kindly refer to

Exhibit C attached.


       11.      Dr. Irwin filed an Answer and Affirmative Defenses in the other lawsuit on June

4, 2020.


       12.      As indicated, the Plaintiff’s claims against Dr. Irwin are virtually identical with

the prior lawsuit filed. A District Court “has the inherent power to dismiss an action when it is

duplicative of another action pending in the Federal Court.” Abdel-Bachir v. U.S. Attorney



                                                  3
         Case 3:19-cv-00196-LPL Document 46 Filed 06/17/20 Page 4 of 6



General, 2017 WL 8219530 (S.D. Ohio, Western Division 2017), adopted at 2018 WL 1256366

(S.D. Ohio, Western Division 2018).


       13.    For the foregoing reasons, it is abundantly clear that Plaintiff’s allegations in

the within lawsuit are duplicative of the prior suit filed against Dr. Irwin. As such, Dr. Irwin

respectfully requests this Honorable Court grant the Motion to Dismiss.


       WHEREFORE, Defendant Richard Irwin, respectfully requests this Honorable Court

grant the within Motion to Dismiss.


                                            MATIS BAUM O'CONNOR




                                            By:     /s/ David M. Chmiel
                                                   David M. Chmiel, Esquire
                                                   PA I.D. 076464
                                                   Attorney for Richard Irwin, Defendant

                                            912 Fort Duquesne Blvd
                                            Pittsburgh, PA 15222
                                            (412) 338-4750




                                               4
         Case 3:19-cv-00196-LPL Document 46 Filed 06/17/20 Page 5 of 6




                             CERTIFICATE OF COMPLIANCE



       I, the undersigned, hereby certify that this filing complies with the provisions of the

Public Access Policy of the Unified Judicial System of Pennsylvania:      Case Records of the

Appellate and Trial Courts that require filing confidential information and documents

differently than non-confidential information and documents.




                                           MATIS BAUM O'CONNOR




                                           By:     /s/ David M. Chmiel
                                                  David M. Chmiel, Esquire
                                                  PA I.D. 076464
                                                  Attorney for Richard Irwin, Defendant

                                           912 Fort Duquesne Blvd
                                           Pittsburgh, PA 15222
                                           (412) 338-4750




                                              5
         Case 3:19-cv-00196-LPL Document 46 Filed 06/17/20 Page 6 of 6



                                CERTIFICATE OF SERVICE



       I, the undersigned, hereby certify that I am this day serving a true and correct copy

of the foregoing MOTION TO DISMISS PURSUANT TO Fed. R. Civ. PROC. 12(B)(6)upon

the persons listed below by United States, First-class mail, postage prepaid, this 17th day of

June, 2020.


                      Henry Unseld Washington
                      Inmate No. AM-3086
                      S.C.I. Somerset
                      P.O. Box 33028
                      St. Petersburg, FL 33733

                      By Electronic Filing:
                      Timothy Mazzocca, Esquire
                      Office of Attorney General
                      1251 Waterfront Place
                      Mezzanine Level
                      Pittsburgh, PA 15222
                      tmazzocca@attorneygeneral.gov


                      Alexander Ferrante, Esquire
                      Gold & Ferrante, PC
                      716 North Bethlehem Pike, Suite 208
                      Lower Gwynedd, PA 19002
                      arf@goldferrantelaw.com




                                           MATIS BAUM O'CONNOR




                                           By:     /s/ David M. Chmiel
                                                  David M. Chmiel, Esquire
                                                  PA I.D. 076464
                                                  Attorney for Richard Irwin, Defendant

                                           912 Fort Duquesne Blvd
                                           Pittsburgh, PA 15222
                                           (412) 338-4750




                                              6
